t c summary opinion united_states tax_court boake l terry and kellie r terry petitioners v commissioner of internal revenue respondent docket no 30923-09s filed date kellie r terry pro_se ray m camp jr for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the years in issue rule references are to continued petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency notice dated date respondent determined deficiencies in petitioners’ federal_income_tax an addition_to_tax and accuracy-related_penalties as follows addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure big_number dollar_figure --- dollar_figure big_number the issues for decision are whether petitioners are entitled to deductions claimed on schedules a itemized_deductions included with their and federal_income_tax returns whether for either year in issue petitioners are entitled to deduct a loss from a rental real_estate activity the resolution of this issue for each year depends upon whether kellie r terry petitioner is an individual described in sec_469 with respect to the activity whether petitioners are entitled to a domestic_production_activities_deduction for whether a state_income_tax refund petitioners continued the tax_court rules_of_practice and procedure received in is includable in their income whether petitioners understated their capital_gain income whether petitioners’ federal_income_tax return was timely filed and whether petitioners are liable for the sec_6662 accuracy-related_penalty for either of the years in issue background some of the facts have been stipulated and are so found petitioners are and were at all times relevant married to each other they resided in california at the time the petition was filed in petitioners purchased a condominium in santa clarita california that was held for rent at all times relevant here rental property because of various problems with tenants the rental property was not rented for large portions of each year in issue as between petitioners petitioner was responsible for managing the rental property she paid various expenses relating to the property collected rent made minor repairs did some maintenance decorated attended homeowners_association meetings met with potential tenants and met with repair persons for various services petitioners paid others to have the rental property cleaned and they employed a lawn care service to maintain the rental property’s yard petitioner did not maintain a contemporaneous written record showing the time that she spent providing services in connection with the rental property during either year in issue at all times relevant mr terry was employed by wal-mart stores inc walmart as of date he was the manager of walmart’s store in simi valley california simi valley walmart early in he was assigned to oversee the renovation of a walmart store in lancaster california lancaster walmart which assignment lasted until late the lancaster walmart is approximately miles from petitioners’ then residence in moorpark california except for an occasional overnight spent closer to the lancaster walmart mr terry commuted daily by car between his residence and the lancaster walmart by the close of mr terry resumed his duties as the manager of the simi valley walmart during the course of mr terry’s employment he acquired shares of walmart stock through walmart’s associate stock purchase plan on date he sold shares of walmart stock for dollar_figure walmart stock sale taking into account his cost_basis in those shares he realized a dollar_figure gain from the walmart stock sale during petitioners received a dollar_figure state_income_tax refund petitioners’ federal_income_tax return which petitioner prepared was received and filed by respondent on date their federal_income_tax return which petitioner also prepared was filed date as relevant here each return includes a schedule a and a schedule e supplemental income and loss showing rental income and expenses attributable to the rental property petitioners’ return shows a dollar_figure deduction for domestic_production activities the income reported on petitioners’ return does not include the dollar_figure refund of state_income_tax or any amount attributable to the walmart stock sale more specifically petitioners’ returns for the years in issue show total income dollar_figure dollar_figure rental loss big_number big_number adjusted_gross_income big_number big_number itemized_deductions big_number big_number taxable_income big_number -0- income_tax_liability -0- among other things and as relevant here the itemized_deductions include the following expense medical and dental dollar_figure dollar_figure employee business big_number big_number other big_number big_number the details of the unreimbursed employee_business_expense deduction for are shown on a form 2106-ez unreimbursed employee business_expenses for mr terry as follows expense amount vehicle dollar_figure travel big_number business big_number meals and entertainment total big_number after application of sec_274 petitioners’ federal_income_tax return does not include a form 2106-ez the deduction for other expenses for includes expense amount inv counsel and adv dollar_figure attr and acct fees big_number safe deposit box total big_number the deduction for other expenses claimed on the schedule a included with petitioners’ federal income return has not been explained in the notice respondent disallowed the deductions for medical and dental expenses unreimbursed employee business_expenses and other expense sec_2 claimed on the schedules a disallowed the rental loss deduction for and disallowed dollar_figure of the dollar_figure rental loss deduction for disallowed the dollar_figure domestic_production_activities_deduction for determined that petitioners failed to include a dollar_figure state_income_tax refund in their gross_income determined that petitioners failed to include a dollar_figure capital_gain from the sale of stock in their gross_income imposed a sec_6651 addition_to_tax for and imposed a sec_6662 accuracy-related_penalty for each year in issue discussion i deductions as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish it appears that for respondent’s disallowance of petitioners’ deduction for other expenses exceeds the deduction claimed by dollar_figure the parties have ignored this apparent anomaly and we do likewise see sec_469 which allows a limited deduction for a loss attributable to a rental real_estate activity entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs deductions for expenses attributable to travel entertainment gifts and the usage of listed_property including passenger automobiles if otherwise allowable are subject_to sec_274 see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date with respect petitioners do not claim that the provisions of sec_7491 are applicable and we proceed as though they are not to deductions for these types of expenses sec_274 requires that the taxpayer substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date set against these fundamental principles of federal income_taxation we consider petitioners’ claims to the various deductions here in dispute a medical and dental expenses in general sec_213 allows a deduction for expenses paid during the taxable_year for medical_care that exceed of adjusted_gross_income and are not_compensated_for_by_insurance_or_otherwise petitioners claimed medical and dental expense deductions of dollar_figure and dollar_figure for and respectively petitioners have established that they paid medical and dental expenses during and however the evidence on the point which consists of petitioner’s testimony and some medical bills hardly supports deductions for the amounts claimed after careful review of the evidence we find that petitioners paid medical_expenses of dollar_figure and dollar_figure for and respectively and their allowable medical and dental expense deduction for each year in issue is to be computed accordingly mr terry did not appear at trial or sign the stipulation of facts admitted into evidence this case will be dismissed for lack of prosecution as to him the decision entered with respect to him however will reflect the resolution of the issues as determined in this summary opinion b unreimbursed employee business_expenses taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business see sec_162 122_tc_305 generally the performance of services as an employee constitutes a trade_or_business see 54_tc_374 travel_expenses including expenses for meals_and_lodging are deductible only if incurred while the taxpayer is traveling away from home on business see sec_162 sec_262 the reference to home in sec_162 relates to the taxpayer’s tax_home and not necessarily to the place of the taxpayer’s residence 74_tc_578 49_tc_557 for petitioners claim an unreimbursed employee_business_expense deduction for expenses mr terry incurred for transportation meals_and_lodging relating to his assignment at the lancaster walmart the transportation_expenses relate primarily to the cost of driving between his residence and lancaster for petitioners claim an unreimbursed employee_business_expense deduction presumably for the same type of expenses as noted petitioners did not attach a form 2106-ez to their federal_income_tax return and did not otherwise identify the unreimbursed employee business_expenses on their return petitioners’ evidence in support of their claim to the deductions for unreimbursed employee business_expenses consists of petitioner’s testimony as noted mr terry did not appear at trial and photocopies of documents described as mr terry’s mileage logs that were offered in support of the vehicle expense he claimed in commuting between his residence and the lancaster walmart neither petitioner’s testimony nor those logs which merely show a date and a number for mileage satisfy the strict substantiation requirements imposed by sec_274 for such expenses furthermore as a general_rule expenses for traveling between one’s home and one’s place of business or employment constitute commuting expenses and are consequently nondeductible personal expenses see sec_262 413_us_838 326_us_465 63_tc_129 we recognize that there is an exception to this general_rule found in revrul_99_7 1999_1_cb_361 which states a taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works the revenue_ruling defines a temporary_work_location as one that is realistically expected to last and does in fact last for year or less if only by implication petitioners seem to suggest that mr terry’s assignment to the lancaster walmart allows him to be treated as temporarily away from home so as to allow for the deduction of travel_expenses related to that assignment see sec_162 there is no evidence in the record that shows his expectations as to the length of the assignment at the time it was made however and the assignment lasted for more than one year that being so he is not treated as being temporarily away from home for purposes of sec_162 because the lancaster walmart was not a temporary_work_location under revrul_99_7 supra see sec_162 accordingly petitioners are not entitled to deductions for travel_expenses including meals_and_lodging mr terry incurred in connection with his assignment to the lancaster walmart petitioners’ are not entitled to the remaining unreimbursed employee_business_expense or other deductions claimed on their and returns because those deductions have been neither substantiated nor otherwise shown to be deductible c real_estate loss petitioners claimed a loss deduction attributable to the rental property for each year in issue in general sec_212 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income the specific expenses that give rise to the loss deduction for each year are contemplated by sec_212 and do not seem to be in dispute instead according to respondent the rental property loss incurred for each year is deductible only as allowable under sec_469 in general that section precludes a taxpayer from currently deducting a loss from a passive_activity a term that is defined to include any rental_activity regardless of the taxpayer’s level of participation sec_469 c there is an exception to this general_rule for an individual described in sec_469 and sometimes referred to as a real_estate_professional an individual is described in sec_469 if in addition to another requirement that need not be discussed here the individual performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer material participates see sec_469 petitioner’s rental property activity constitutes a real_property_trade_or_business within the meaning of sec_469 see sec_469 and we assume without finding that petitioner materially participated in the rental property activity during each year in issue see sec_469 according to petitioners petitioner has satisfied the 750-hour requirement for each of the years in issue and the rental property loss deductions are not subject_to the limitation imposed by sec_469 respondent disagrees and so do we petitioner did not maintain any form of contemporaneous log in which she recorded the time spent in connection with the rental property see sec_1 5t f temporary income_tax regs fed reg date given that the deductions relate to a single property that remained vacant for large portions of each year in issue petitioner’s testimony standing alone and cast mostly in generalized terms is insufficient to establish that she spent more than hours providing services in connection with the rental property see bailey v commissioner tcmemo_2001_296 w hile the regulations are somewhat ambivalent concerning the records to be maintained by taxpayers they do not allow a postevent ‘ballpark guesstimate ’ it follows that petitioners are entitled to deductions for the losses attributable to the rental property only as allowable under sec_469 and respondent’s adjustments to that end are sustained d domestic_production_activities_deduction petitioners claim a dollar_figure domestic_production_activities_deduction on their federal_income_tax return at trial it appeared that petitioner conceded this deduction on petitioners’ behalf in any event petitioners have provided no support for their entitlement to this deduction respondent’s disallowance of the domestic_production_activities_deduction on their federal_income_tax return is sustained ii omitted income a state_income_tax refund in petitioners received but did not include in their income a dollar_figure state_income_tax refund for as a general_rule gross_income includes a refund of state_income_tax in the year received to the extent that the payment of such tax was claimed as a deduction in a prior taxable_year which resulted in a reduction of federal_income_tax see sec_111 kadunc v commissioner tcmemo_1997_92 although petitioner at one time during the trial conceded the issue she later argued that petitioners are not required to include the state_income_tax refund in their income because the deduction for state income taxes paid in did not result in a tax_benefit for that year as with other issues in this case petitioners’ position is insufficiently supported by the evidence a copy of petitioners’ federal_income_tax return has not been provided and petitioner’s generalized testimony on the point is insufficient to satisfy petitioners’ burden_of_proof accordingly we find that the state_income_tax refund here in dispute is includable in petitioners’ income as respondent determined b capital_gain according to the notice petitioners failed to report a dollar_figure capital_gain with respect to the sale of walmart stock on date see sec_1001 c the adjustment made in the notice with respect to this item_of_income is attributable to the walmart stock sale however the adjustment takes into account only the sale proceeds taking petitioners’ basis in the walmart stock into account reduces their gain to dollar_figure iii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for the failure timely to file a federal_income_tax return respondent bears the burden of production with respect to the imposition of the addition_to_tax see sec_7491 respondent’s records show that petitioners’ return was received and filed on date a date not in dispute by petitioners and beyond the date set by sec_6072 according to respondent the due_date for the filing of petitioners’ return was not extended that being so according to respondent petitioners’ return was not timely filed and they are liable for a sec_6651 addition_to_tax according to petitioners their return was timely filed because the due_date for the filing of the return was extended until date pursuant to their timely electronic submission of a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return to be effective a request for an automatic_extension to file a federal_income_tax return must be filed on or before the date prescribed for filing the return raskin v commissioner tcmemo_1981_153 aff’d without published opinion 685_f2d_436 8th cir sec_1_6081-4 income_tax regs the instructions shown on a form_4868 intended to be electronically submitted state you will receive an electronic acknowledgment once you complete the transaction at trial petitioner readily admitted that petitioners never received the acknowledgment contemplated by those instructions the failure to receive the acknowledgment should have put petitioners on notice that there was some problem in the submission of the form_4868 and more importantly that the form was not received by respondent the failure to have received an acknowledgment for the form_4868 petitioners claim to have submitted undermines their claim that they reasonably believed that the filing_date for their return had been extended it follows that they are liable for a sec_6651 addition_to_tax iv sec_6662 accuracy-related_penalty lastly we consider whether petitioners are liable for a sec_6662 accuracy-related_penalty for either year in issue sec_6662 imposes a accuracy-related_penalty on the portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to negligence or to one or more of the other reasons listed in sec_6662 as with the sec_6651 addition_to_tax previously discussed respondent bears the burden of production with respect to the imposition of a sec_6662 accuracy-related_penalty see sec_7491 the sec_6662 accuracy-related_penalty does not apply to any portion of an underpayment as to which there was reasonable_cause and the taxpayer acted in good_faith sec_6664 sec_1_6664-4 income_tax regs a taxpayer’s failure to maintain sufficient records to support the allowance of deductions claimed on the taxpayer’s federal_income_tax return is a sufficient ground for the imposition of a sec_6662 accuracy-related_penalty upon the ground of negligence see sanderlin v commissioner tcmemo_2008_209 corrigan v commissioner tcmemo_2005_119 sec_1_6662-3 income_tax regs for each year in issue petitioners claimed but failed to substantiate deductions for medical and dental expenses and other expenses some of which went completely unexplained they also failed to substantiate or otherwise explain the disallowed deduction for domestic_production activities claimed on their return no explanation was given for their failure to include in their income the proper amount of the capital_gain from the walmart stock sale and to the extent explained no reasonable explanation was given for their failure to include the state_income_tax refund in the income reported on their return they are liable for a sec_6662 accuracy-related_penalty on the portion of the underpayments of tax attributable to these items on the other hand the resolutions of petitioners’ entitlement to the deductions claimed for the rental losses and unreimbursed employee business_expenses are based more on technical grounds rather than their failure to explain or substantiate those deductions we find that there was reasonable_cause for those portions of the underpayments and petitioners acted in good_faith so they are not liable for a sec_6662 accuracy-related_penalty on the portion of the underpayment_of_tax attributable to those deductions for either year in issue to reflect the foregoing an appropriate order of dismissal and decision under rule will be entered
